UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 29, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.0% Rate (%) Date Amount ($) Value ($) California88.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,216,920 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,074,150 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 20,639,975 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 10,881,600 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,759,702 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 12,252,100 California, GO 5.00 8/1/22 5,000,000 5,716,400 California, GO (Various Purpose) 5.50 4/1/19 4,455,000 5,555,741 California, GO (Various Purpose) 5.25 2/1/23 13,000,000 16,118,700 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,868,050 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 16,835,700 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,251,995 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 28,414,250 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,095,840 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,399,422 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,597,300 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 36,950,100 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,400,000 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 19,428,500 California, GO (Various Purpose) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/18 5,055,000 6,082,075 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 1,725,000 1,730,986 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,842,575 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 10,000,000 12,326,600 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,856,750 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 13,619,212 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 135,000 183,604 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 184,046 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,712,900 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 896,492 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,027,610 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 6,292,654 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 8,870,090 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/32 1,150,000 1,282,399 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 12,525,000 13,352,527 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 7,015,380 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,006,345 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 15,300,000 15,429,897 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,073,050 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,902,280 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 11,131,400 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,812,455 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 7,807,725 California State Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 11,415,000 12,793,590 California State Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,813,610 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 10,729,500 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.50 6/1/14 3,810,000 4,011,092 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/23 4,400,000 5,541,096 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 b 5,404,717 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,784,569 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,531,200 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 20,003,200 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 7,491,955 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,737,900 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,601,350 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,208,700 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 12,508,225 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 9,128,610 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,654,170 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.00 8/15/22 2,000,000 2,395,000 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 7,000,000 7,152,740 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,420,038 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 10,000,000 10,390,500 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,241,320 California Statewide Communties Development Authority, School Facility Revenue (Aspire Public Schools) 6.38 7/1/45 3,000,000 3,180,090 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,752,595 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,045,580 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 1,907,970 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 d 14,984,425 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 8,915,000 8,927,748 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,884,491 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,715,126 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,999,960 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,526,625 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,753,531 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 20,269,757 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,119,244 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 3,121,131 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 3,120,587 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 1,791,571 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 b 9,402,750 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 b 1,234,755 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,464,118 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,359,494 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 27,796,250 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,787,891 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,496,380 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 7,390,000 8,671,722 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,489,100 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 c 2,760,307 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 3,450,694 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,822,825 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 b 818,318 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 b 521,557 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,558,528 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 4,000,000 4,037,240 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,341,700 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 c 3,834,697 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 b 11,737,818 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,679,727 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,583,960 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 5,298,550 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,409,730 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,441,460 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,837,500 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 3,685,000 3,842,939 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 7,023,450 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,319,677 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 9,927,128 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 6,000,000 6,481,200 San Diego County Water Authority, Water Revenue 5.00 5/1/31 4,935,000 5,697,556 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,855,816 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,109,340 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,568,488 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 8,115,501 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,322,640 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,307,560 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34D) 5.25 5/1/26 4,000,000 4,622,680 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 14,561,646 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 316,738 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 285,150 Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,695,000 3,009,830 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/27 6,500,000 7,342,270 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,822,195 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/27 5,830,000 6,789,560 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,642,319 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,566,574 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,560,153 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 16,030,581 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,880,000 1,834,711 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 6,515,901 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,076,230 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,158,960 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,307,042 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,045,518 University of California Regents, General Revenue 5.00 5/15/21 15,000,000 18,713,700 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,357,600 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,585,840 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 11,658,200 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 c 700,860 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 1,090,000 b 1,116,596 U.S. Related8.5% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,800,445 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,049,072 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,008,420 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 6,000,000 6,007,200 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,114,900 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 4,000,000 4,573,800 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 6,435,862 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,504,350 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 11,698,700 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 130,000 162,075 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 2,870,000 3,377,674 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 3,115,000 3,232,622 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 6.00 7/1/33 2,450,000 2,720,627 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 11,567,412 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,411,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 5,282,865 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 8,514,075 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 10,398,700 Virgin Islands Public Finance Authority, Revenue (Virgin Islands General Obligation/Matching Fund Loan Note) 7.30 10/1/18 2,575,000 3,157,104 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,368,300 Total Long-Term Municipal Investments (cost $1,083,759,072) Short-Term Municipal Coupon Maturity Principal Investments3.0% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.08 3/1/12 5,700,000 e 5,700,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.15 3/1/12 12,000,000 e 12,000,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.08 3/1/12 5,500,000 e 5,500,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.08 3/1/12 8,000,000 e 8,000,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.12 3/1/12 6,000,000 e 6,000,000 Total Short-Term Municipal Investments (cost $37,200,000) Total Investments (cost $1,120,959,072) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, this security was valued at $7,807,725 or 0.6% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 29, 2012, net unrealized appreciation on investments was $105,194,911 of which $105,848,878 related to appreciated investment securities and $653,967 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,226,153,983 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
